Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 06/28/2021.
Claims 1-10 are pending.

	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-114207, filed on 07/01/2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: “controller” which recites a generic placeholder coupled with function language “display a link connected to the selected development component on the display in a display form with emphasis”. A review of the specification shows that [0039] corresponds to the structure of the controller.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 2-8 objected to because of the following informalities:  
Regarding claim 2, the examiner recommends amending the claim to “The system for providing the software development environment…” to avoid 112(b) antecedent basis issue.
Similar objection to claims 3-8.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL (A Practitioner's Guide To Alteryx, 2015) hereinafter NPL1.

Regarding claim 1, Boys et al. discloses A system for providing a software development environment to develop software by combining a plurality of development components, the 5system comprising an information processing apparatus that includes a display and a controller, wherein
the display is configured to display a user interface on which the plurality of development components and a plurality of links connecting the development components to each other are placed (NPL1 [pg. 223] illustrates in Fig. 4-30 a plurality of workflow components along with a plurality of links connecting them together

    PNG
    media_image1.png
    250
    588
    media_image1.png
    Greyscale

), 
10and 10when one development component among the plurality of development components is selected, the controller is configured to display a link connected to the selected development component on the display in a display form with emphasis (NPL1 [pg. 223] illustrates in Fig. 4-30 the bucket Formula Icon component selected which is indicated by the blue line around it along with the emphasis on the Append Icon component connected to it through the red connection line. Therefore, the emphasis being the red connection line between the selected component and the component linked to it. 

    PNG
    media_image1.png
    250
    588
    media_image1.png
    Greyscale

).

Regarding claim 2, The system for providing a software development environment of claim 1, wherein the controller is configured to display the selected development component on the display with emphasis  (NPL1 [pg. 223] illustrates in Fig. 4-30 the bucket Formula Icon component selected which is indicated by the blue line around it. Therefore, the blue line around it indicates the emphasis of it being selected while the other unselected components do not have it

    PNG
    media_image1.png
    250
    588
    media_image1.png
    Greyscale

)

Regarding claim 3, The system for providing a software development environment 20of claim 1, wherein the controller is configured to display a link connected to an input port and a link connected to an output port of the selected development component on the display with emphasis in different colors (NPL1 [pg. 373] Figure 7-30 illustrates the Unique icon component selected as indicated by the blue line around it along with its output connected through the purplish connection and input through a red connection
    PNG
    media_image2.png
    648
    556
    media_image2.png
    Greyscale

).

Regarding claim 4, The system for providing a software development environment 25of claim 1, wherein the controller is configured to display a link connected to the selected development component on the display in a higher-level layer than a link not connected to the selected development component (NPL1 [pg. 616] Figure 11-51 illustrates the higher-level link for the connection between the two components of the selected component

    PNG
    media_image3.png
    570
    710
    media_image3.png
    Greyscale

).

Regarding claim 5, The system for providing a software development environment 30of claim 1, wherein the controller is configured to display a link connected indirectly to the selected development component on the display with emphasis (NPL1 [pg. 750] Figure 13-51 illustrates the indirect connections to be in black while the direct connections in red and purple. 

    PNG
    media_image4.png
    785
    831
    media_image4.png
    Greyscale

[pg. 31] discloses default settings for the connection configuration to be black curved lines. Therefore, the user may change the settings to emphasize the indirect connections to a color of desire).

Regarding claim 6, The system for providing a software development environment 35of claim 5, wherein the controller is configured to display a link connected directly to the selected development component and the link connected P0211892-ZZ (22/24)- 23 - indirectly to the selected development component on the display with emphasis in different colors (NPL1 [pg. 750] Figure 13-51 illustrates the indirect connections to be in black while the direct connections in red and purple. 

    PNG
    media_image4.png
    785
    831
    media_image4.png
    Greyscale

[pg. 31] discloses default settings for the connection configuration to be black curved lines. Therefore, the user may change the settings to emphasize the indirect connections to a color of desire).

Regarding claim 9, it’s directed to a method having similar limitations cited in claim 1. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 10, it’s directed to a non-transitory computer readable medium having similar limitations cited in claim 1. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Cifra (US 2011/0225524 A1).

Regarding claim 7, NPL1 teaches The system for providing a software development environment of claim 1, wherein P0211871-ZZ (27/30)- 28 –
the plurality of development components includes at least two development components that are of the same type and are connected to the same destination development component (NPL1 [pg. 144] Figure 2-107 discloses two workflow icon element of the same type connected to the same workflow icon element as shown through the highlights within the figure

    PNG
    media_image5.png
    562
    864
    media_image5.png
    Greyscale

), and 
NPL1 lacks explicitly
the at least two development components are displayed by an integrated 5object corresponding to the at least two development components.
Cifra teaches
the at least two development components are displayed by an integrated 5object corresponding to the at least two development components (Cifra [0109] teaches collapsing or expanding nodes from graphical subprogram as illustrated in Fig. 10A and 10B. Further [0116] teaches based on the magnification of the graphical program, the combined nodes may be automatically expanded to its corresponding graphical program

    PNG
    media_image6.png
    665
    537
    media_image6.png
    Greyscale

).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Cifra to “the at least two development components are displayed by an integrated 5object corresponding to the at least two development components” in order to minimize clustering on a screen and efficiently display the graphical program to allow the developer an easier comprehension of the program.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Cifra (US 2011/0225524 A1) and further in view of Singh et al. (US 2014/0354650).

Regarding claim 8, NPL1 in view of Cifra combination teach The system for providing a software development environment of claim 7, 
the combination lacks
wherein the integrated object is displayed in a 10display form that includes a badge indicating the number of integrated development components 
Singh et al. teaches
wherein the integrated object is displayed in a 10display form that includes a badge indicating the number of integrated development components (Singh et al. Fig. 3 elements 86, 84, 88 and 90 teaches the integrated elements along with the number of elements within each integrated component
    PNG
    media_image7.png
    527
    674
    media_image7.png
    Greyscale

)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination to incorporate the teachings of Singh et al. to “wherein the integrated object is displayed in a 10display form that includes the number of integrated development components” in order to minimize clustering on a screen and efficiently display the graphical program to allow the developer an easier comprehension of the program.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
                                                                                                                                                                                                  
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193